NELSON, Circuit Justice.
The plaintiff’s machine consists of three essential parts: (1) An exterior cylindrical ease; (2) within this, a cylindrical bolt, made of wire bolting cloth; and (3) a revolving cylinder, or scourer. There is also a cover or top to the cylindrical case, and a hole through it for the shaft of the revolving cylinder; also, a bottom on which rest the case, the bolt, and the scourer, with a hole for the other end of the shaft. There are also conductors for the discharge of the flour and bran. The claims of *140i.lie patentees are: (1) The horizontal bottom, when used in connection with the upright stationary (or revolving) bolt for flouring purposes; (2) the opening for the admission of a counter-current of air, through the bottom and into the bolt, and the bran spout, as described, in combination with the bottom; (3) the upright stationary bolt, or bolt and scourer combined, with its top or cover, or in combination with claims 1, 2 and 4, or either of them, or their equivalents, to produce like results in the flouring process; and (4) the use of the revolving, distributing, scouring, and blowing cylinder of beaters and fans, by which the material is distributed, scoured, and the flour blown through the meshes of the bolting cloth. It will be observed, that the patentees claim none of the component parts of the bran-duster as original or new, but limit their claims to certain combinations of the several parts making up the entire machine or instrument.
[NOTE. Patent No. 6.148 was granted to Frost & Monroe. February 27, 1849); reissued March 13, 1855 (No. 302), and February 25, 1862 (No. 1.280). For other cases involving this patent, see Swift v. Whisen, Case No. 13,700; Carr v. Rice, Id. 2,439; Burr v. Smith, Id. 2,196.
The first claim is, in few words, for the combination of the bottom with the bolt, for the use specified. The second is for the combination of the opening in the bottom for the admission of air, and the bran spout, with the bottom itself. The third claim is good for nothing, on account of its uncertainty. Nothing is claimed absolutely, as the whole is in the alternative. The claim is for the upright bolt, or bolt and scourer combined. (which?) with the top, or in combination with claims 1, 2 and 4, or either of them, or their equivalents. The fourth claim is a claim to a legal result — the use of the revolving, &c.. cylinder of beaters and fans. Now, if the patentees were the inventors of this cylinder of beaters, they would, as matter of law, be entitled to the exclusive use of it, but not without. This they have not ventured to claim, and it is difficult to see how, with the implied admission that they were not its inventors, they can claim an exclusive right to the use of it.
The first and second claims are. therefore, in my judgment, the only ones that can be upheld, as the others are bad on the face of them; and, as it respects these two claims, the defendant is not chargeable with an infringement. No such combination of parts is found in his bran-duster. The elements of his combination are different He uses a revolving bolt, and a differently constructed bottom. Both the plaintiff’s and the defendant’s machines are but improvements upon Ashby's, which was patented in 184G; and the defendant's is as different from the plaintiff’s as his is from Ashby’s.
A new trial must be granted, with costs to abide the event.